[Cite as V2012-70041, 2012-Ohio-6365.]




                                                Court of Claims of Ohio
                                                   Victims of Crime Division
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us


IN RE: MICHAEL CORRADO

BARBARA BIESZKI

BENJAMIN BIESZKI

PATRICIA BIESZKI

RICHARD BIESZKI

STEVEN BIESZKI

           Applicants

Case No. V2012-70041

Judge Patrick M. McGrath

ORDER


        {¶1} On October 19, 2012, a hearing was held in this matter before a magistrate
of this court.    On November 7, 2012, the magistrate issued a decision wherein he
found that applicant, Benjamin Bieszki, failed to prove by a preponderance of the
evidence that he was entitled to an award of reparations.
        {¶2} Civ.R. 53 states that: “[a] party may, within fourteen days of the filing of the
decision, serve and file written objections to the magistrate’s decision.”             To date,
applicant has not filed an objection to the magistrate’s decision.
        {¶3} Upon review of the claim file, and the magistrate’s decision, it is the court’s
finding that the magistrate was correct in his analysis of the issues and application of
the law. Accordingly, this court adopts the magistrate’s decision and recommendation
as its own.
        {¶4} IT IS HEREBY ORDERED THAT:
Case No. V2012-70041                     - 2 -                                 ORDER


       {¶5} 1) The November 7, 2012 decision of the magistrate is ADOPTED;
       {¶6} 2) The order of June 27, 2012, (Jr. Vol. 2283, Pages 98-104) is reversed;
       {¶7} 3) Applicants’ claim for an additional award is DENIED and judgment
entered for the State of Ohio;
       {¶8} 4) This order is entered without prejudice to applicants’ right to file a
supplemental reparations application pursuant to 2743.68 if applicants incur additional
economic loss;
       {¶9} 5) Costs assumed by the reparations fund.




                                             PATRICK M. MCGRATH
                                             Judge

004


       A copy of the foregoing was personally served upon the Attorney General
       and sent by regular mail to Cuyahoga County Prosecuting Attorney and
       to:
Filed 12-5-12
Jr. Vol. 2285, Pg. 151
Sent to S.C. Reporter 7-19-13